Citation Nr: 1043702	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for incontinence to include 
as due to a groin injury.  

2.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance, or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2004 that denied 
entitlement to special monthly compensation and an October 2008 
rating decision that denied entitlement to service connection for 
incontinence by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In April 2010, the Board remanded these matters to the RO to 
schedule the Veteran for a travel Board hearing.  In August 2010, 
the Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the San Antonio, Texas RO.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise that the 
Veteran incurred incontinence during military service with a 
continuity of symptomatology since military service.

2.  The Veteran's service-connected disabilities result in him 
requiring assistance with a most activities of daily living such 
as eating, dressing, bathing and toileting and the Veteran 
requires care or assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Incontinence was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


2.  The criteria for special monthly compensation based on aid 
and attendance are met.  38 U.S.C.A. §§ 1114(l), 1502(b) (West 
2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full all 
of the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran claims that incontinence and uncontrollable bladder 
problems are related to military service.  He believes that his 
incontinence may be related to a groin injury that occurred 
during military service.  In addition, the Veteran asserts that 
incontinence began during active military service and the problem 
continues today.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

In order for the Veteran to be entitled to service connection for 
incontinence, the medical evidence must show a diagnosis of the 
claimed disability.  A March 2008 VA examiner explained that 
incontinence is a symptoms and not a diagnosis of a disorder.  
The examiner determined that the Veteran has benign prostate 
hypertrophy with residual sequelae, including urinary 
incontinence.  Therefore, the Veteran has a current diagnosis of 
a prostate disorder.   A May 2009 VA examiner diagnosed the 
Veteran with urge incontinence.  Thus, the record also contains a 
current diagnosis of urge incontinence.

The Veterans service treatment records reveal that he sought 
treatment for incontinence during military service.  A November 
1976 service treatment record shows that the Veteran complained 
of dysuria and incontinence in November 1976.  He provided a 
history of void problems for the past year.  The physician noted 
to rule out kidney malfunction.  The Veteran also complained of 
incontinence in January 1977.  The Board observes that the 
Veteran did not receive a specific diagnosis regarding his 
complaints of incontinence during military service.   

With respect to the issue of whether the Veteran's incontinence 
is related to active military service, the Board observes that 
the record contains two negative VA opinions.  The March 2008 VA 
examiner concluded that the Veteran's claimed condition of 
incontinence is a symptom of the Veteran's benign prostate 
hypertrophy.  He provided the opinion that the current diagnosis 
of benign prostate hypertrophy with urinary urge incontinence is 
less likely related to the kick in the groin during military 
service.  The examiner pointed out that the Veteran's 
incontinence during service was well documented; however, the 
etiology of the urinary incontinence at that time is unclear.  A 
spectrum of conditions can cause these symptoms such as 
psychological issues and other social issues.  The examiner also 
noted that his current complains of urinary incontinence were 
first documented recently.  The Veteran's enlarged prostate is 
more likely the cause for urinary incontinence.  The examiner 
noted that the physical examination reveals no evidence of any 
residual from the kick in the groin area and the injury did not 
lead to any anatomical changes as detected by cystogram at the 
time of his active duty service.  Similarly, the VA examiner in 
May 2009 also provided a negative opinion with respect to whether 
the Veteran's incontinence is related to active military service.  
The May 2009 VA examiner determined that the Veteran had urge 
incontinence, overactive bladder syndrome and benign prostatic 
hypertrophy.  The examiner provided the opinion that the 
Veteran's incontinence is less likely as not (less than a 50/50 
probability) caused by or a result of incontinence noted and 
evaluated in service.  She explained that the Veteran had a 
normal urology work up in 1976 and he did not require further 
medical evaluation until December 2006 when he was prescribed 
Terzosin for prostatism.  The examiner further noted that urge 
incontinence and overactive bladder syndrome cannot always be 
determined and can be seen in otherwise healthy individuals.  She 
determined that incontinence in the service was likely associated 
with psychological factors and stress noting that the Veteran's 
private urologist has told him incontinence in service was likely 
due to stress.  The Board observes that the VA examiners in March 
2008 and May 2009 provided a detailed analysis of their 
conclusions.  Specifically, the examiners discussed the medical 
evidence of record and how that assisted in forming their 
conclusions.  The examiners explicitly listed and discussed the 
evidence they found important in forming their opinions.  Thus, 
the Board finds that the VA opinions are persuasive and probative 
as the examiners reviewed the record and provided a clear 
rationale for their opinions based on medical evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).

The record also contains a letter from the Veteran's private 
urologist dated in October 2009.  She revealed that she first met 
the Veteran in December 2008 and at that time he complained of 
urinary urgency and incontinence symptoms which started when he 
was in the Marines and have varied in severity.  She noted that 
the Veteran seemed to have more problems at times when he was 
using more products with caffeine and when he was under more 
stress.  The urologist mentioned that she discussed other reasons 
for his voiding symptoms such as mild interstitial cystitis, 
which is a diagnosis by exclusion.  Urinary symptoms are flared 
by stress, higher potassium, acid diet and allergies.  She noted 
that many patients began having symptoms of frequency and urgency 
at a time of high stress, which would correlate with the 
Veteran's time in the Marines when his symptoms started for the 
first time.  The Board finds that the private medical opinion 
does not specifically assert that the Veteran has mild 
interstitial cystitis and only indicated that patients with 
similar symptoms began during a period of high stress, which 
would correlate with the Veteran's military service.  This 
opinion is too vague and general to indicate a relationship with 
the Veteran's current incontinence and service.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a possibility 
that his illnesses might have been caused by service is 
insufficient to establish service connection).  A medical opinion 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Thus, this opinion is of low probative weight regarding the issue 
of whether the Veteran's current incontinence is related to 
military.

Nonetheless, the Veteran may establish the third Hickson element 
by demonstrating continuity of symptomatology.  The claims file 
shows that the Veteran contends that his incontinence began in 
service and it has continued off and on since military service.  
He also testified before the Board in August 2010 that his 
urinary symptoms existed from the time he got out of service to 
the present.  The Veteran, as a lay person, is competent to 
report continuity of urinary symptoms to include incontinence 
since military service.  In addition, a review of the record 
shows that the Veteran has been consistent in reporting that he 
has had recurrent problems with incontinence since discharge from 
service.  The Board notes that a VA treatment record dated in 
December 2006 shows that the Veteran reported that the past three 
months he has had urinary frequency in the daytime, nocturia and 
incontinence.   This statement does not contradict the Veteran's 
assertion that he has had problems with recurrent incontinence 
since service.  The Veteran did not state that his first symptoms 
of incontinence started three months prior to seeking treatment 
in December 2006 and his statements do not contradict having a 
recurrent disorder. Thus, the Board finds that the Veteran's lay 
statements with respect to continuity of symptomatology are 
credible.  

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible evidence of post-service continuity of 
the same symptomatology shown in service and medical evidence 
that shows the Veteran's current diagnosis of incontinence is 
related to the post-service symptomatology.  Savage, 10 Vet. App. 
at 496-97.  Accordingly, the evidence is in relative equipoise 
with respect to whether the Veteran's current incontinence was 
incurred during active military service.  Therefore, the claim of 
entitlement to service connection for incontinence is warranted.

III.  Merits of the Claim for SMC

The Veteran contends that as a result of multiple service-
connected disabilities he is in need of aid and attendance for VA 
compensation purposes.  The Veteran's 
service-connected disabilities include: depressive disorder, 
rated as 50 percent disabling; right carpal tunnel syndrome, post 
operative (major), rated as 50 percent disabling; left carpal 
tunnel syndrome, post operative (minor), rated as 40 percent 
disabling; superficial lacerations of the right middle finger, 
rated as noncompensable (zero percent disabling).  In addition, 
as part of this appeal, the Board has granted the Veteran service 
connection for incontinence; however, he has not been assigned a 
disability rating.  The Veteran is also in receipt of a total 
disability rating based on individual unemployability (TDIU).

Special monthly compensation (SMC) is payable to a Veteran who, 
as a result of his service-connected disabilities, is so helpless 
as to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b)(3) (2010).  Under 38 C.F.R. § 3.351(c), a Veteran will 
be considered in need of regular aid and attendance if he or she: 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to five degrees or less; (2) is a patient in 
a nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The following criteria will be considered in determining whether 
the Veteran is in need of the regular aid and attendance of 
another person: the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; the inability of the 
Veteran to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to attend 
to the wants of nature; or an incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the Veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions enumerated in this paragraph be found 
to exist, nor is it necessary that there be a constant need for 
aid and attendance.  Id.  

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" means 
that condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  Id.

The Veteran has indicated throughout this appeal that his 
service-connected disabilities are of such severity that he 
requires assistance with most of his activities of daily living.  
Specifically, he has submitted statements and he has testified 
that his wife must assist him with almost all functions involving 
his upper extremities due to his service-connected bilateral 
carpal tunnel syndrome, including getting dressed (i.e., 
buttoning shirt and tying shoelaces), oral hygiene, bathing, 
toileting, cooking, feeding and driving.  See Claim for SMC dated 
in October 2003 and Hearing Transcript.  His wife had to quit her 
job in 2002 to assist him with his activities of daily life.  
Such assistance has been corroborated by his occupational 
therapist, his dental hygienist and his wife.  See February 2006 
letter from the Veteran's occupational therapist, a February 2006 
letter form the Veteran's dental hygienist and January 2004 lay 
statement.  The VA occupational therapist determined that as of 
February 2006, the Veteran's wife assists the Veteran with 85 
percent of activities of daily living. 

A statement of the attending physician form dated in March 2006 
reveals that the Veteran's carpal tunnel syndrome has led the 
Veteran to be unable to use his right hand, which remains in a 
closed fist position.  He has difficulty dressing, bathing and 
toileting.  The Veteran is able to walk on his own, but Veteran 
cannot drive.  The Veteran wears braces for his arms.  The 
physician determined that the Veteran is unable to undress and 
dress himself without assistance, attend to the needs of nature 
unassisted and he cannot wash and keep himself ordinarily clean 
and presentable.  He is able walk and get around unassisted.  The 
examiner concluded that the Veteran is physically unable to 
protect himself from the everyday hazards of life.  

A June 2006 VA examination to evaluate aid and attendance reveals 
that the examiner determined that the Veteran is in need of aide 
in attendance of someone else in ordinary activities of daily 
living.  The examiner noted that the Veteran is unemployable and 
he leaves his house only to go to church, visit his mother and 
occasional outings to parks.  The Veteran is ambulatory, but his 
spouse drives him to his medical appointments.  The examiner 
noted that the Veteran is able to walk and get around unassisted; 
however, he cannot undress and dress himself unassisted, attend 
to the needs of nature unassisted and he cannot wash and keep 
himself ordinarily clean and presentable.  The examiner concluded 
that the Veteran is not physically able to protect himself from 
the everyday hazards of life.  

The Board is satisfied that the above evidence demonstrates that 
the Veteran requires assistance with most of his activities of 
daily living (e.g., eating, dressing, bathing and toileting) and 
that as a result of the complete lack of use of his right hand 
and severe limitations of his left hand caused by his service-
connected bilateral carpal tunnel syndrome, he requires care or 
assistance on a regular basis to protect himself from hazards or 
dangers incident to his daily environment.  Under these 
circumstances, the Board finds that he meets the criteria for aid 
and attendance.  Accordingly, the Veteran's claim of entitlement 
to SMC based on the need for aid and attendance is granted.


ORDER

Entitlement to service connection for incontinence is granted. 

Entitlement to SMC based on the need for aid and attendance is 
granted. 




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


